Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 20-cv-02969-CMA

KYNAN SCOTT ARNOLD,

       Petitioner,

v.

JASON LENGERICH, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

       Respondents.


       ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS


       Petitioner Kynan Scott Arnold is in the custody of the Colorado Department of

Corrections. He brings this habeas corpus action under 28 U.S.C. § 2254 to challenge

state-court convictions for possessing chemicals or supplies to manufacture a controlled

substance (methamphetamine), several drug-possession crimes, and adjudication as a

habitual criminal. (Doc. # 1). Petitioner’s habeas application initially asserted six claims,

with the fifth claim having two subparts. The Court dismissed two of the claims—claims

4 and 5(b)—on procedural grounds. (See Doc. # 22). What remains are claims 1, 2, 3,

5(a), and 6. For the reasons below, the Court rejects each claim on the merits and

denies the habeas application.

I.     STANDARDS OF REVIEW

       “The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) requires a

prisoner who challenges (in a federal habeas court) a matter ‘adjudicated on the merits


                                              1
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 2 of 22




in State court’ to show that the relevant state-court ‘decision’ (1) ‘was contrary to, or

involved an unreasonable application of, clearly established Federal law,’ or (2) ‘was

based on an unreasonable determination of the facts in light of the evidence presented

in the State court proceeding.’” Wilson v. Sellers, 138 S. Ct. 1188, 1191 (2018) (citing

28 U.S.C. § 2254(d)). Petitioner’s remaining claims were adjudicated on the merits in

state court. As such, it is well-settled that “when the last state court to decide a

prisoner’s federal claim explains its decision on the merits in a reasoned opinion[,] a

federal habeas court simply reviews the specific reasons given by the state court and

defers to those reasons if they are reasonable.” Id. “[A] state prisoner must show that

the state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86,

103 (2011). Petitioner bears the burden of proof under § 2254(d). See Woodford v.

Visciotti, 537 U.S. 19, 25 (2002) (per curiam).

       Because Petitioner is pro se, the Court liberally construes his filings, but will not

act as an advocate. James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).

II.    BACKGROUND

       In addressing Petitioner’s postconviction appeal, the Colorado Court of Appeals

(CCA) summarized the state proceedings as follows:

       Police officers sought a warrant to search Arnold’s home and storage shed.
       The affidavit supporting the warrant application stated that officers had
       determined that Arnold was a convicted felon and Arnold’s ex-wife and ex-
       girlfriend had told officers that Arnold had several firearms and illegal drugs
       in his home and shed. A judge granted the application and issued a search
       warrant.


                                              2
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 3 of 22




      Upon executing the warrant, officers found methamphetamine and
      chemicals and supplies used to make it. After a jury trial, Arnold was
      convicted of possessing chemicals or supplies to manufacture a controlled
      substance, possessing more than a gram of a schedule II controlled
      substance (methamphetamine), possessing more than eight ounces of
      marijuana, and possessing drug paraphernalia. In a separate habitual
      criminal proceeding, the trial court found Arnold guilty of three habitual
      criminal counts.

      The trial court determined that possessing chemicals or supplies to
      manufacture a controlled substance was an extraordinary risk crime and
      sentenced Arnold to [64] years in prison for that offense. It also sentenced
      Arnold to concurrent terms of forty years on each of the charges of
      possession of methamphetamine and marijuana, to run concurrently with
      the [64]-year sentence.

      Arnold directly appealed, challenging his habitual criminal convictions and
      the legality of his sentence. A division of this court affirmed his convictions,
      but held that the possessing chemicals or supplies offense was not an
      extraordinary risk crime and his [64]-year sentence on that count was
      therefore illegal. People v. Arnold, (Colo. App. 12CA0708, Oct. 30, 2014)
      (not published pursuant to C.A.R. 35(f)) (Arnold I). The division vacated
      Arnold’s [64]-year sentence for the chemicals and supplies offense and
      remanded the case for resentencing on that count without the extraordinary
      risk crime aggravator. Id. On remand, the trial court resentenced Arnold to
      [48] years on that count.

(Doc. # 12-12 at 2-3).

      After the state-court proceedings concluded, Petitioner filed this § 2254 action on

October 1, 2020. (Doc. # 1). The following claims remain for federal habeas review:

      1.     At the habitual trial proceeding, the prosecutor committed a discovery

      violation and violated Petitioner’s right to a fair trial by failing to disclose a report

      authored by the state’s fingerprint expert, Micha Rasnet (id. at 4-5);

      2.     Trial counsel, Michele Newell, was constitutionally ineffective in handling a

      suppression hearing concerning evidence discovered during the search of

      Petitioner’s home and statements made while being booked at the El Paso

                                              3
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 4 of 22




       County Jail (id. at 5-8);

       3.     That the CCA erred in finding appellate counsel, Cynthia Harvey, had not

       rendered constitutionally ineffective assistance (id. at 8-10);

       5.     That the CCA erred in finding trial counsel, Shimon Kohn, had not

       rendered constitutionally ineffective assistance by failing to challenge the

       admissibility of “proof of identity” evidence at Petitioner’s habitual offender

       proceeding (id. at 15-18); and

       6.     His 48-year sentence for the chemicals and supply offense was so

       disproportionate as to violate the Eighth Amendment (id. at 18-23).

       As relief, Petitioner “moves the Court to vacate sentences and reverse

convictions, remand back to the El Paso County District Court for a new trial or habitual

criminal proceeding. To suppress all evidence and dismiss all charges and/or whatever

relief is deemed appropriate by this Court.” (Id. at 25).

       In their Answer, Respondents contend the CCA’s resolution of each claim was

not contrary to, or an unreasonable application of, clearly established federal law—

barring habeas relief under § 2254(d)(1). (See Doc. # 28). Nor were the CCA’s factual

findings unreasonable, making relief unavailable under § 2254(d)(2). (Id.). In his Reply,

Petitioner maintains the state criminal proceedings violated his constitutional rights,

requiring habeas relief. (See Doc. # 35). The Court will now discuss each claim.

III.   DISCUSSION

       A. Claim 1: Failure to disclose report authored by state fingerprint expert.

       Petitioner first claims that the prosecution’s failure to disclose a report authored



                                              4
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 5 of 22




by the state’s fingerprint expert, Micha Rasnet, violated Colo. R. Crim. P. 16 and his

right to a fair trial under the Due Process Clause. (Doc. # 1 at 4; Doc. # 35 at 2-5).

Respondents counter that AEDPA bars relief because the CCA’s finding of harmless

error beyond a reasonable doubt was reasonable and supported by the record. (Doc. #

28 at 9-13). The Court will recount why the CCA rejected the claim in state court, and

then address whether § 2254 provides any basis for habeas relief.

          1. CCA’s denial of the claim.

       The CCA found no basis for reversal because the claimed discovery violation

was harmless beyond a reasonable doubt:

                          III. Habitual Criminal Adjudication
       Defendant next contends that we must set aside his habitual offender
       convictions because of a discovery violation. We disagree.

       While defendant’s counsel was cross-examining one of the prosecution’s
       fingerprint experts, the expert referred to notes she had made on copies of
       the fingerprint cards. These notes had not been provided to the defense,
       and defendant’s counsel moved for a mistrial. The court denied the motion,
       but granted a short continuance to allow defense counsel to review the
       notes.

       In ruling on the habitual counts at the end of trial, however, the court
       explicitly stated that its findings were independent of any fingerprint
       evidence or analysis. Although the court agreed that the fingerprint
       evidence supported the habitual offender findings, the court further stated
       that it “wish[ed] to make clear for the record that the Court’s conclusion
       would have been the same irrespective of whether or not the fingerprint
       analysis had been admitted into evidence.”

       Defendant asserts that the prosecution’s failure to provide him with the
       expert’s notes violated Crim. P. 16. He maintains that, without the notes,
       he was unable to obtain his own expert or adequately to challenge the
       fingerprint comparison testimony. He also contends, for the first time on
       appeal, that the court’s failure to grant his motion for a mistrial, or to grant
       a sufficient continuance to obtain an expert, violated his constitutional
       rights to due process and to a fair trial. We disagree.


                                              5
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 6 of 22




      We assume, without deciding, that the prosecution’s failure to disclose the
      notes constituted a discovery violation. We nevertheless conclude that the
      court did not err in fashioning an appropriate remedy.

      Whether to impose a sanction for a discovery violation is a decision within
      the district court’s discretion. People v. Lee, 18 P.3d 192, 196 (Colo. 2001).
      The goal of any sanction should be to cure any prejudice resulting from the
      violation. Id. Generally, the court should impose “the least severe sanction
      that will ensure that there is full compliance with the court’s discovery
      orders.” Id. (citing People v. Cobb, 962 P.2d 944, 949 (Colo. 1998)).

      An appellate court will reverse an order denying a motion for mistrial only
      if there is a clear showing of an abuse of discretion and prejudice to the
      defendant. People v. Williams, 2012 COA 165, ¶ 13.

      Further, we review unpreserved constitutional arguments only for plain
      error. People v. Vigil, 127 P.3d 916, 929 (Colo. 2006). Only those obvious
      errors that undermine the trial’s fundamental fairness and cast serious
      doubt on the reliability of the conviction constitute plain error. People v.
      Miller, 113 P.3d 743, 750 (Colo. 2005).

      In its ruling on the habitual counts, the court specifically stated that its
      finding was independent of any fingerprint analysis introduced by the
      prosecution. The court ruled that, even without the fingerprint evidence, the
      prosecution had proved beyond a reasonable doubt that defendant was
      the individual convicted in each of the three prior felony cases.

      The evidence relied on by the court included records for the three prior
      felony convictions that showed defendant’s name, birth date, physical
      description, FBI identifying number, social security number, and
      photograph. In addition, the court heard defendant’s recorded admission
      of his prior convictions and his acknowledgement that the prosecution had
      found all of his prior convictions. See People v. Moore, 226 P.3d 1076,
      1088 (Colo. App. 2009) (noting that expert testimony linking fingerprints is
      not the only way to show identity).

      Defendant does not challenge the sufficiency of the evidence relied on by
      the court. Further, as noted, the court allowed a short continuance to allow
      defendant to study the notes and to examine the witness as to its contents.
      Under the circumstances, we cannot conclude the court abused its
      discretion in denying a mistrial or other sanction. See People v. Banuelos,
      674 P.2d 964, 967 (Colo. App. 1983) (undisclosed report did not affect the
      trial’s outcome, and thus court did not err in granting the defense only a
      continuance to study report and an opportunity to examine witnesses about
      the contents).

                                            6
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 7 of 22




        Finally, we acknowledge defendant’s argument that he preserved his
        constitutional arguments, and that we should apply a constitutional
        harmless error standard of review. However, even under the analysis
        urged by defendant, any error was harmless beyond a reasonable doubt
        because the verdict was surely unattributable to the error. See People v.
        Fry, 92 P.3d 970, 980 (Colo. 2004).

 (Doc. # 12-4 at 4-8).

            2. Application of § 2254.

        There is no basis for habeas relief on this claim. To start, insofar as Petitioner

contends the failure to disclose evidence violated Colo. R. Crim. P. 16, he points to

what is at most the violation of state rule of criminal procedure. But “it is not the province

of a federal habeas court to reexamine state-court determinations on state-law

questions. In conducting habeas review, a federal court is limited to deciding whether a

conviction violated the Constitution, laws, or treaties of the United States.” Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991). Therefore, to the extent Petitioner takes issue with

the CCA’s application of a state rule of procedure, the challenge necessarily fails. 1

        Nevertheless, the CCA’s resolution of Petitioner’s constitutional due process claim

was reasonable. “The right of an accused in a criminal trial to due process is, in essence,

the right to a fair opportunity to defend against the State’s accusations. The rights to

confront and cross-examine witnesses and to call witnesses in one’s own behalf have

long been recognized as essential to due process.” Chambers v. Mississippi, 410 U.S.




1
  Petitioner filed a Notice of Relevant Caselaw on July 19, 2021. (Doc. # 36). He cites cases dealing with
discovery violations under Federal Rules of Civil Procedure 26 and 34. Those rules do not have any
relevance to Petitioner’s criminal trial, or the issues in this case. Likewise, none of the cited cases—
district court and circuit court decisions—get Petitioner closer to showing a violation of clearly established
federal law as determined by the Supreme Court of the United States.

                                                      7
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 8 of 22




284, 294 (1973). “[T]he Constitution entitles a criminal defendant to a fair trial, not a

perfect one.” Delaware v. Van Arsdall, 475 U.S. 673, 681 (1986). “[T]he constitutionally

improper denial of a defendant’s opportunity to impeach a witness for bias, like other

Confrontation Clause errors, is subject to Chapman harmless-error analysis.” Id. at 684.

       This claim fails for the simple reason that it did not affect the outcome of

Petitioner’s criminal convictions or sentences—i.e., any error was harmless beyond a

reasonable doubt. The trial court did not rely on the fingerprint evidence in finding

Petitioner a habitual offender. Petitioner does not establish otherwise.

       In addition to not relying on the fingerprint evidence, the evidence the trial court

did rely on supported its conclusion, and is supported by the state-court record: three

prior felony convictions showed defendant’s name, birth date, physical description, FBI

identifying number, social security number, and photograph. (Doc. # 26, Feb. 24, 2012

Trial Tr. at 38-39; 43-46; 124-132). The court also heard Petitioner’s recorded

admissions where he acknowledged that the prosecution had found all of his prior

convictions. (Id. at 98-99). Petitioner has not explained how the withheld notes from the

fingerprint expert would have changed the outcome in his case. He does not offer the

Court any reason to conclude the CCA has unreasonably applied a materially

indistinguishable Supreme Court case, or based its decision on an unreasonable factual

determination.

       Petitioner therefore fails to demonstrate the CCA’s decision was contrary to, or an

unreasonable application of, clearly established federal law under § 2254(d)(1). Nor does

Petitioner show by clear and convincing evidence that the state court’s decision was



                                              8
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 9 of 22




based on an unreasonable determination of the facts in light of the evidence presented.

28 U.S.C. § 2254(d)(2). Habeas relief is thus not available.

       B. Claims 2, 3, 5(a): Ineffective assistance of counsel.

       Petitioner offers three ways his trial or appellate counsel was constitutionally

ineffective. A defendant in a criminal case has a Sixth Amendment right to the effective

assistance of counsel. See Strickland v. Washington, 466 U.S. 668 (1984). To establish

that counsel was ineffective, Petitioner must demonstrate both deficient performance

and that counsel’s deficient performance resulted in prejudice to his defense. Id. at 687.

If Petitioner fails to satisfy either prong of the Strickland test, the ineffective assistance

of counsel claim must be dismissed. Id. at 697. In general, “[j]udicial scrutiny of

counsel’s performance must be highly deferential.” Id. at 689. There is “a strong

presumption” that counsel’s performance falls within the range of “reasonable

professional assistance.” Id. It is Petitioner’s burden to overcome this presumption by

showing the alleged errors were not sound strategy under the circumstances. See id.

       The challenge of demonstrating counsel was ineffective is even greater for a

state prisoner seeking federal habeas corpus review under § 2254(d). See Harmon v.

Sharp, 936 F.3d 1044, 1058 (10th Cir. 2019). “When assessing a state prisoner’s

ineffective-assistance-of-counsel claims on habeas review, [federal courts] defer to the

state court’s determination that counsel’s performance was not deficient and, further, to

the attorney’s decision in how to best represent a client.” Id. (internal quotation marks

and brackets omitted). Thus, review under § 2254(d) is doubly deferential. See id. “The

question is whether any reasonable argument exists that counsel satisfied Strickland’s

deferential standard.” Id. (citations and internal quotes omitted). “And because the

                                               9
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 10 of 22




 Strickland standard is a general standard, a state court has . . . more latitude to

 reasonably determine that a defendant has not satisfied that standard.” Id.

        Under the prejudice prong, Petitioner must establish “a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding would have

 been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Id.; see also Richter, 562 U.S. at

 112 (stating that “[t]he likelihood of a different result must be substantial, not just

 conceivable.”). In determining whether Petitioner has established prejudice, the Court

 must look at the totality of the evidence and not just the evidence that is helpful to

 Petitioner. See Boyd v. Ward, 179 F.3d 904, 914 (10th Cir. 1999).

        The Strickland standard also governs ineffective assistance of appellate counsel

 claims. Hooks v. Ward, 184 F.3d 1206, 1221 (10th Cir. 1999). “When considering a

 claim of ineffective assistance of appellate counsel for failure to raise an issue, we look

 to the merits of the omitted issue[.] If the omitted issue is without merit, counsel’s failure

 to raise it does not constitute constitutionally ineffective assistance of counsel.” Id.

 (citation and internal quotation omitted).

        Claim 2—trial counsel’s handling of the suppression hearing: Petitioner first

 argues that “[t]he Colorado Court of Appeals erred by deciding that trial counsel,

 Michel[e] Newell[,] did not ineffectively argue for suppression of evidence discovered

 during the search.” (Doc. # 1 at 5). He further faults Ms. Newell “for failing to move for

 suppression of custodial statements allegedly made by [Petitioner] during ‘booking’ at

 the El Paso County Criminal Justice Center.” (Id. at 7). The Court will set forth the

 CCA’s resolution and then discuss whether the requirements of § 2254 have been met.

                                               10
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 11 of 22




           1. CCA’s resolution.

       In rejecting that trial counsel was ineffective in handling the suppression hearing

 and failing to suppress custodial statements, the CCA found Petitioner failed to show

 prejudice under Strickland.

       Arnold’s arrest followed a search of his apartment and storage units
       revealing a clandestine methamphetamine laboratory and many other items
       indicative of manufacturing methamphetamine. Warrants to conduct
       searches of his apartment and storage units were obtain[ed] based on
       statements made by his ex-wife, Janell Delaney, to Officer Jelmo during his
       investigation of a domestic violence incident involving Arnold and Delaney.
       Many of Arnold’s claims center around his challenge to the probable cause
       affidavit and affidavit in support of the search warrants. In general, he
       challenges the veracity of Delaney’s statements to Officer Jelmo and the
       veracity of Officer Jelmo’s statements in his affidavit. Arnold argues that his
       trial counsel’s failure to call certain witnesses and otherwise challenge the
       veracity of the statements was deficient and resulted in prejudice to him.
       Because Arnold does not explain how trial counsel’s alleged deficient
       performance would have resulted in a different outcome of the proceedings,
       we reject his claims.

       [A]n explanation of how Arnold failed to argue prejudice as to each, are as
       follows:

       •      Claim that trial counsel ineffectively argued for suppression of
       evidence discovered during the search: Arnold argues his trial counsel was
       ineffective in failing to call Delaney and his ex-girlfriend, Melissa Burnside,
       as witnesses at the suppression hearing. He reasons that some of
       Delaney’s statements to law enforcement were either inaccurate or a few
       months old and therefore improperly relied upon by law enforcement. For
       example, he argues that Delaney claimed to have seen a gun under the
       bathroom vanity a few months prior to the execution of the search warrant.
       However, the search did not reveal a gun under the bathroom vanity. Arnold
       asserts that trial counsel’s failure to call Delaney as a witness to illustrate
       this discrepancy was deficient. He does not explain, however, how this
       discrepancy would have altered the outcome of the suppression hearing—
       particularly in light of the fact that Delaney also reported a history of Arnold
       cooking methamphetamine in their apartment and manufacturing
       equipment was discovered.

                                      *       *       *


                                             11
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 12 of 22




        •      Claim that trial counsel was ineffective for failing to argue that
        custodial statements were inadmissible: As the trial court notes, the only
        statements made by Arnold while in custody were “statements made to
        Officer Jelmo indicating an intent to flee and denying his criminal history.”
        Arnold does not explain how the exclusion of these statements would have
        produced a different outcome at trial.

 (Doc. # 12-12 at 6-7, 9).

           2. Application of § 2254.

        Respondents insist that the CCA’s rejection of this claim was not contrary to

 settled Supreme Court caselaw. (Doc. # 28 at 13-19). The Court agrees. The CCA

 applied Strickland, and did so in a reasoned manner. As that court explained,

 Petitioner’s ex-wife provided officers with reliable information that supported probable

 cause: She reported that Petitioner had been cooking methamphetamine in the

 apartment; the police found equipment to manufacture methamphetamine in the

 apartment. Statements about Petitioner’s intent to flee and a denial of his criminal

 history have no relation to the evidence discovered during the search, or his subsequent

 convictions and sentences. Thus, the required prejudice under Strickland was not

 shown.

        To the extent Petitioner continues to press additional ways Ms. Newell was

 ineffective at the suppression hearing or prejudiced his defense, it is beside the point:

 “The pivotal question [on federal habeas review] is whether the state court’s application

 of the Strickland standard was unreasonable. This is different from asking whether

 defense counsel’s performance fell below Strickland’s standard.” Richter, 562 U.S. at

 101. And “[i]f a claim has been adjudicated on the merits by a state court, a federal

 habeas petitioner must overcome the limitation of § 2254(d)(1) on the record that was


                                             12
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 13 of 22




 before that state court.” Cullen v. Pinholster, 563 U.S. 170, 185 (2011). Petitioner points

 to nothing in the state-court record to show the CCA’s application of Strickland was

 unreasonable. Consequently, Petitioner is not entitled to habeas relief.

        Claim 3—appellate counsel’s failure to raise certain issues: Petitioner next

 argues the CCA erred in denying his claim that appellate counsel was not ineffective

 when she failed to raise appellate challenges to the district court’s adverse ruling at the

 suppression hearing. (Doc. # 1 at 8-10; Doc # 35 at 10-15). The Court will again set

 forth the CCA’s resolution of the claim, followed by a discussion § 2254.

           1. CCA’s rejection of the claim.

        The CCA first explained that Petitioner’s ineffective assistance of appellate

 counsel claims “are based on appellate counsel’s failure to raise certain issues on direct

 appeal.” (Doc. # 12-12 at 11-12). The court went on to deny relief: “In his opening brief,

 Arnold fails to compare these issues to those that appellate counsel did raise and

 explain why the unraised issues were clearly stronger. He has therefore

 failed to challenge the postconviction court’s deficient performance ruling, and we affirm

 the court’s denial of these claims on that basis.” (Id. at 12).

           2. Application of § 2254.

        “Generally, only when ignored issues are clearly stronger than those presented,

 will the presumption of effective assistance of counsel be overcome” Smith v. Robbins,

 528 U.S. 259, 285 (2000) (citing Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986)); see

 also Jackson v. Shanks, 143 F.3d 1313, 1321 (10th Cir. 1998) (“Absent counsel’s

 omission of an obvious winner on appeal, we are not inclined to second-guess appellate

 counsel’s decision to eliminate arguable but weak claims.”).

                                               13
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 14 of 22




        The denial of Petitioner’s ineffective assistance of appellate counsel claim

 reasonably applied Strickland. As the CCA found, Petitioner made no showing as to

 why the omitted issues were clearly stronger than those presented on direct appeal.

 See Smith, 528 U.S. at 288 (“appellate counsel who files a merits brief need not (and

 should not) raise every nonfrivolous claim, but rather may select from among them in

 order to maximize the likelihood of success on appeal.”). As the trial court noted,

 appellate counsel obtained relief for Petitioner on direct appeal: “[Petitioner]” received a

 benefit by the argument that [he] received too high a sentence for one of the charges

 and the Court of Appeals remanded the case for resentencing on that count.” (See Doc.

 # 26, Ct. File at 836, ¶ 18). After direct appeal, the case was remanded where the trial

 court reduced Petitioner’s sentence on the habitual count from 64 years to 48 years. In

 other words, counsel was both effective and successful on direct appeal. Petitioner

 does not demonstrate the CCA’s resolution of his ineffective assistance of appellate

 counsel claim was an unreasonable application of federal law. So habeas relief is not

 available on this claim.

        Claim 5(a)—counsel at habitual offender proceeding: Petitioner was

 represented by Shimon Kohn at his habitual offender proceeding. Petitioner maintains

 that “the CCA erred in finding trial counsel (Shimon Kohn) had not rendered

 constitutionally ineffective assistance by failing to challenge the admissibility of ‘proof of

 identity’ evidence at [his] habitual offender proceeding.” (Doc. # 35 at 15; Doc. # 1 at 15-

 18). The court will recount the CCA’s decision and then discuss § 2254.




                                               14
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 15 of 22




           1. CCA’s resolution.

        Like claims 2 and 3 above, the CCA found Petitioner failed to show prejudice

 under Strickland. The court’s explanation was as follows:

        Claim that trial counsel was ineffective for failing to challenge the admission
        of various evidence at the habitual criminal proceeding: Arnold argues that
        had counsel challenged this evidence there is “a reasonable probability
        [Arnold] would not have been convicted as a habitual offender or sentenced
        as one,” but provides no further explanation as to why. Although he states
        that “prejudice is presumed,” he cites no authority for this proposition.

 (Doc. # 12-12 at 10).

           2. Application of § 2254.

        Here again, Petitioner does not furnish any reason the CCA’s decision was

 contrary to, or an unreasonable application of, Strickland. In his Reply, Petitioner argues

 that the CCA omitted part of his argument on appeal: “Had counsel objected to this

 evidence there is a reasonable probability Mr. Arnold would not have been convicted as

 a habitual offender or sentenced as one. Prejudice is presumed through this disparity.”

 (Doc. # 35 at 15-16; Doc. # 12-8 at 29 (omitted words underlined)). The omitted words

 do not help Petitioner. “Through this disparity” merely refers to the preceding sentence

 where Petitioner argued there was a reasonable probability he would not have been

 convicted or sentenced as a habitual offender (as opposed to being sentenced only on

 the conviction for the triggering offense). Quite simply, the phrase adds nothing of

 substance.

        The CCA acknowledged, but rejected, Petitioner’s argument that prejudice is

 presumed in such a situation. And the CCA was right to reject Petitioner’s presumption-

 of-prejudice argument: Under Strickland, “ineffectiveness claims alleging a deficiency in


                                              15
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 16 of 22




 attorney performance are subject to a general requirement that the defendant

 affirmatively prove prejudice.” Strickland, 466 U.S. at 693 (emphasis added). Petitioner

 cites nothing to the contrary. Hence, the CCA’s rejection of this claim was not contrary

 to, or an unreasonable application of, federal law. Nor does Petitioner claim the decision

 was based on an unreasonable determination of the facts in light of the evidence

 presented. As such, habeas relief is not available.

       C. Claim 6: Proportionality of sentence.

       Petitioner’s final claim asserts that his 48-year sentence on the conviction for

 possessing chemicals and supplies to manufacture a controlled substance is so grossly

 disproportionate as to violate the Eight Amendment. (Doc. # 1 at 18-23; Doc. # 35 at 21-

 27). First a recap of the CCA’s decision, then a discussion of § 2254.

           1. CCA’s decision.

       After discussing how the Eight Amendment applies to claims of a

 disproportionate sentence, the court saw no inference of gross disproportionality.

            III. Proportionality of Arnold’s Chemicals and Supplies Sentence
       Arnold also argues that his forty-eight-year sentence for the chemicals and
       supplies offense is grossly disproportionate and therefore violates the
       Eighth Amendment. In his opening brief, he does not challenge the
       proportionality of his two other habitual sentences.

       We review the proportionality of Arnold’s sentence de novo, see Rutter v.
       People, 2015 CO 71, ¶ 12, and conclude that it was proportional.

       The Eighth Amendment’s prohibition on cruel and unusual punishment
       proscribes sentences that are grossly disproportionate to the crime. Wells-
       Yates v. People, 2019 CO 90M, ¶ 5.

       When a defendant challenges the proportionality of a sentence, a reviewing
       court conducts an abbreviated proportionality review wherein it compares
       the gravity or seriousness of the offense with the harshness of the penalty.
       Id. at ¶ 18. If that comparison yields an inference of gross disproportionality,

                                             16
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 17 of 22




       the reviewing court proceeds to an extended proportionality review. Id. In
       an extended proportionality review, the reviewing court compares the
       defendant’s sentence to sentences for other crimes in the same jurisdiction
       and sentences for the same crime in other jurisdictions. Id.

       Additional rules apply when a defendant challenges a sentence mandated
       by the habitual criminal statute, section 18-1.3-801, C.R.S. 2019. As
       relevant here, that statute provides that if a defendant is convicted of a
       felony and has three previous felony convictions arising out of separate and
       distinct criminal episodes, the defendant’s sentence must be four times the
       maximum of the presumptive range. § 18-1.3-801(2)(a)(I)(A). When
       conducting an abbreviated review of a habitual criminal sentence, the
       reviewing court must consider the triggering and predicate offenses
       together and determine whether they are so lacking in gravity or
       seriousness, in combination, that there is an inference of gross
       disproportionality. See Wells-Yates, ¶ 24. This analysis allows courts to
       consider relevant legislative amendments enacted after the date of the
       offenses, even if the amendments are not retroactive. Id. at ¶ 45. Such
       amendments may reflect the legislature’s revised judgment about the
       gravity and seriousness of the conduct that constituted the offenses. Id. at
       ¶ 46. In the end, whether a particular offense qualifies as grave and serious
       depends on “the facts and circumstances surrounding the specific crime
       committed.” Id. at ¶ 69.

       Colorado courts have held that some offenses are per se grave and serious
       because it is impossible to commit the offense without engaging in grave
       and serious criminal conduct. Id. at ¶ 65. But not all narcotics or drug
       offenses fall into this category. Id. at ¶ 66. On the one hand, “the sale or
       distribution of any quantity of narcotics is inherently grave or serious
       because it causes ‘grave societal harm.’” Id. (quoting People v. Gaskins,
       825 P.2d 30, 37 (Colo. 1992), abrogated by Wells-Yates, 2019 CO 90M).
       On the other hand, “the drug offenses of possession and possession with
       intent [are not] per se grave or serious.” Id. These latter offenses, and
       especially possession with intent, may nevertheless qualify as grave and
       serious depending on the particular facts and circumstances of the
       defendant’s conduct. Id. at ¶ 70.

       Considering Arnold’s triggering and predicate offenses together, we
       conclude that they are sufficiently grave and serious that there is not an
       inference of gross disproportionality to his forty-eight-year sentence.
       Arnold’s predicate offenses arose out of three separate cases in Arizona. In
       the first case, Arnold pleaded guilty to possession of a dangerous drug after
       police found eleven grams of methamphetamine, twenty-nine grams of
       marijuana, and various drug paraphernalia in his home. In the second case,
       Arnold pleaded guilty to possession of a narcotic drug after police found

                                            17
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 18 of 22




        marijuana on his person and fourteen bindles of cocaine in his home. In the
        third case, Arnold pleaded guilty to possession of marijuana for sale and
        possession of a narcotic drug after police found three and half pounds of
        marijuana, eleven and a half grams of cocaine, and over ten thousand
        dollars in cash at his home.

        We recognize that Colorado has legalized medical and recreational
        marijuana and that Arnold’s non-marijuana offenses were mere possession
        offenses. But three of Arnold’s predicate felonies involved him possessing
        either methamphetamine or cocaine in quantities suggesting that he
        intended to sell or distribute it, not merely use it himself. In fact, the
        presentence reports in the second and third predicate offenses indicate that
        Arnold admitted to selling drugs. Moreover, the facts surrounding Arnold’s
        triggering offense suggested that he was manufacturing and selling
        methamphetamine. According to the presentence investigation report, in
        various storage units belonging to Arnold police found “a multitude of
        manufacturing paraphernalia, chemicals and precursors, firearms,” and
        over twenty-five thousand dollars in cash.

        In sum, the facts and circumstances surrounding Arnold’s triggering and
        predicate offenses suggested that in each case, he was distributing cocaine
        or methamphetamine. Considering these offenses together, we conclude
        that they were grave and serious. And because they were grave and
        serious, there is no inference that they were grossly disproportionate to his
        forty-eight-year sentence. See Rutter, ¶ 25 (upholding ninety-six-year
        sentence for manufacturing methamphetamine).

 (Doc. # 1 at 13-17).

           2. Application of § 2254.

        The Eighth Amendment “contains a narrow proportionality principle that applies

 to noncapital sentences.” Ewing v. California, 538 U.S. 11, 20 (2003) (quotes and

 citation omitted). “The Eighth Amendment does not require strict proportionality between

 crime and sentence. Rather, it forbids only extreme sentences that are grossly

 disproportionate to the crime.” Id. at 23; see also Lockyer v. Andrade, 538 U.S. 63, 72

 (2003) (“[O]ne governing legal principle emerges as ‘clearly established’ under §

 2254(d)(1): A gross disproportionality principle is applicable to sentences for terms of


                                             18
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 19 of 22




 years.”).

        A state legislature is not precluded from inflicting increased punishment on

 recidivists to deter repeat offenders and to separate them from society for an extended

 period of time. Ewing, 538 U.S. at 25-27; see also Rummel v. Estelle, 445 U.S. 263, 285

 (1980) (“[T]he point at which a recidivist will be deemed to have demonstrated the

 necessary propensities and the amount of time that the recidivist will be isolated from

 society are matters largely within the discretion of the punishing jurisdiction.”). Thus, a

 court’s proportionality review of a habitual offender sentence must take into account the

 state legislature’s legitimate goals in sentencing repeat offenders. See Ewing, 538 U.S.

 at 29. State legislatures are afforded broad discretion to fashion a punishment that fits

 within the scope of the proportionality principle. Lockyer, 538 U.S. at 76.

        Successful Eighth Amendment gross proportionality challenges to non-capital

 sentences are “exceedingly rare.” Harmelin, 501 U.S. at 963; see also Lockyer, 538

 U.S. at 77 (“The gross disproportionality principle reserves a constitutional violation for

 only the extraordinary case.”). The Supreme Court has only twice invalidated a criminal

 sentence under the Eighth Amendment. See Weems v. United States, 217 U.S. 349

 (1910) (defendant sentenced to fifteen years in chains and hard labor for falsifying a

 public document); Solem v. Helm, 463 U.S. 277, 297 (1983) (defendant sentenced to

 life imprisonment without parole after committing six nonviolent felonies including writing

 a bad $100-dollar check).

        Multiple cases, however, illustrate that criminal penalties may be harsh, yet pass

 constitutional muster. Ewing, 538 U.S. at 25-27 (upholding as constitutional defendant’s

 sentence of 25 years to life where triggering offense was grand theft of three golf clubs

                                              19
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 20 of 22




 valued at $399 each, when the defendant had been convicted previously of four serious

 violent felonies for three burglaries and a robbery); Rummel, 445 U.S. at 284-85

 (holding that it did not violate the Eighth Amendment for a state to sentence a three-time

 offender to life in prison with the possibility of parole under a recidivism statute, where

 the prior offenses were the fraudulent use of a credit card to obtain $80 worth of goods,

 a conviction for passing a $28.36 forged check, and the triggering offense of felony theft

 for obtaining $120.75); Hutto v. Davis, 454 U.S. 370, 371 (1982) (finding two

 consecutive terms of 20 years in prison for possession with intent to distribute nine

 ounces of marijuana and distribution of marijuana did not violate Eighth Amendment).

        Measured against these Supreme Court cases, the CCA’s rejection of

 Petitioner’s Eighth Amendment proportionality challenge to his 48-year sentence on the

 habitual criminal conviction was not unreasonable. Notably, as the CCA explained,

 three of Petitioner’s prior felonies “involved him possessing either methamphetamine or

 cocaine in quantities suggesting that he intended to sell or distribute it, not merely use it

 himself. In fact, the presentence reports in the second and third predicate offenses

 indicate that [he] admitted to selling drugs.” (Doc. # 12-12 at 17); see Hutto, 454 U.S. at

 379 (Powell, J., concurring) (finding the facts that defendant was “convicted of

 distributing marihuana, and had dealt in other drugs as well” to support consecutive 20-

 year sentences). Petitioner offers no authority for the proposition that manufacturing

 methamphetamine or distributing cocaine is not grave and serious criminal conduct.

 Moreover, police found a multitude of manufacturing paraphernalia, chemicals and

 precursors, firearms, and over $25,000 in cash in various of Petitioner’s storage units.

 Facts further illustrating the seriousness of Petitioner’s criminal conduct. And with

                                              20
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 21 of 22




 recidivism statutes like Colorado’s at issue here, “the State’s interest is not merely

 punishing the offense of conviction, or the ‘triggering’ offense: It is in addition the

 interest in dealing in a harsher manner with those who by repeated criminal acts have

 shown that they are simply incapable of conforming to the norms of society as

 established by its criminal law.” Ewing, 538 U.S. at 29 (cites, brackets, and quotes

 omitted). Thus, Petitioner fails to demonstrate the CCA’s decision was so far afield as to

 meet the requirements of § 2254(d)(1).

        Nor does Petitioner suggest that the state court’s rejection of this claim was

 based on an unreasonable determination of the facts in light of the evidence presented.

 28 U.S.C. § 2254(d)(2). To the contrary, the state-court record supports the factual

 findings. Therefore, habeas relief is not warranted on this claim.

 IV.    CONCLUSION

        In all, Petitioner points to nothing from the state criminal proceedings that

 qualifies as the sort of “extreme malfunction[] in the state criminal justice system[]” that

 § 2254 guards against. Richter, 562 U.S. at 102. The Court therefore

        ORDERS that the Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

 § 2254 (Doc. # 1) is denied and this case is dismissed with prejudice; and




                                               21
Case 1:20-cv-02969-CMA Document 37 Filed 08/04/21 USDC Colorado Page 22 of 22




        FURTHER ORDERS that there is no basis on which to issue a certificate of

 appealability pursuant to 28 U.S.C. § 2253(c) because Petitioner has not made a

 substantial showing of the denial of a constitutional right.

        DATED August 4, 2021, at Denver, Colorado.

                                                   BY THE COURT:



                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              22
